 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                              Case No.: 2:16-cr-00111-JAD-CWH

 4          Plaintiff                                         Order Re: Jury Meals and Lodging

 5 v.

 6 Craig P. Orrock,

 7          Defendant

 8

 9         This Court having ordered the jury impaneled in the above entitled action to be kept

10 together during periods of deliberation, now, therefore,

11         IT IS HEREBY ORDERED that all meals and lodging, if required, for said jury and

12 attendants shall be paid by the Clerk of Court.

13         DATED: May 31, 2019

14

15                                              _________________________________________
                                                JENNIFER A. DORSEY
16                                              UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23
